Case 1:19-cv-00331-LO-MSN Document 157-19 Filed 02/24/21 Page 1 of 3 PageID# 2394




                            EXHIBIT P
Case 1:19-cv-00331-LO-MSN Document 157-19 Filed 02/24/21 Page 2 of 3 PageID# 2395




              TELEPHONE: 1-212-558-4000
                                                                            125 Broad Street
               FACSIMILE: 1-212-558-3588
                 WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                         ______________________

                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                         December 18, 2020

        Via E-mail

        Michael J. Melkersen, Esq.,
           Melkersen Law Group, LLC,
                5 Surfside Road – Palmas Del Mar,
                    Humacao, Puerto Rico 00791.

                         Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                    Case No. 1:19-cv-331-LO-MSN

        Dear Mike:

                       On behalf of Volkswagen Group of America, Inc. (“VWGoA”), I write in
        response to your December 8, 2020 emails regarding your further and additional requests
        for VWGoA custodians.

                       As you are aware, in my September 28, 2020 letter, VWGoA proposed to
        add 11 custodians. In my October 15, 2020 letter, VWGoA agreed to add a further seven
        document custodians at your request. Finally, in my November 25, 2020 letter, and in
        further response to your requests for additional custodians, VWGoA agreed to add an
        additional 18 custodians, for a total of 36 VWGoA document custodians.

                       VWGoA has proposed not only a more than reasonable number of
        custodians, but also a set of custodians whose responsibilities and positions encompass the
        scope of your requests for production to VWGoA. As such, VWGoA does not agree to
        add any additional document custodians, especially in light of the fact that you continue to
        request new custodians, and seemingly without regard to the large number of custodians
        VWGoA has already agreed to add. To give just one example, in your December 8, 2020
        email of 5:56 a.m., you note that you “definitely still need someone from your client’s
        customs’ department,” but appear to disregard the fact that in my September 28, 2020
        email, VWGoA agreed to make Patrick Stowe, its head of customs, a custodian in this case,
        and that in my November 25, 2020 letter, VWGoA agreed to an additional customs
        custodian – John Ellefson.
Case 1:19-cv-00331-LO-MSN Document 157-19 Filed 02/24/21 Page 3 of 3 PageID# 2396




         Michael J. Melkersen, Esq.
                                                                                                -2-

                       With respect to Michael Horn, we understand that you are considering
        whether to stand by your request, in light of the documents we provided after our December
        14, 2020 meet and confer.


                                              *      *      *

                         We are available to meet-and-confer on these and any other discovery
        issues.

                                                                    Sincerely,

                                                                    /s/ Suhana S. Han

                                                                    Suhana S. Han

        cc:       Counsel of record
